Citation Nr: 1221765	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  03-00 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran served on active duty in the Merchant Marine from May 1942 to July 1942, in the Navy from June 1943 to December 1945, and in the Army from July 1952 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The case was most recently before the Board in February 2012.  At that time, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss did not have its clinical onset during, nor is related to, his active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 106, 1101, 1110, 1112, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.7, 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the claim.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through March 2006 and March 2007 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claim of service connection for bilateral hearing loss.  The letters provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claim, the claim was properly re-adjudicated in May 2012, which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the March 2006 and March 2007 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of the service connection issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's available service treatment records (STRs) have been obtained and associated with the claims file.  The Board notes that the AOJ was not able to obtain the Veteran's STRs from his period of service in the Army.  In September 2005 and December 2005 letters, the National Personnel Records Center (NPRC) determined that such records could not be located and may have been destroyed in a fire.  In light of the response from NPRC, further efforts to obtain any other STRs would be futile.  Therefore, a remand of the case in order to make further requests for STRs is not necessary.  The Board notes that there is a heightened obligation on the part of VA to explain findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, when service records are unavailable.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

No relevant treatment records have been obtained for this claim.  To the extent the Veteran has identified potential sources of relevant evidence, the facilities or individual providers do not possess any records or the records have been destroyed.  The Board's February 2012 remand specifically instructed the AOJ to make arrangements to obtain treatment records from Conner Hearing Aid Clinic related to treatment in 1999.  This was to comply with a previous remand by the Board in December 2010.  Pursuant to the February 2012 remand, the Appeals Management Center (AMC) asked the Veteran in a February 2012 letter to return an authorization form needed to facilitate a request to Conner Hearing Aid Clinic for records.  The Veteran did not respond to the letter so VA's duty to assist was frustrated.  In May 2012, the Veteran indicated that he wished to have his case immediately forwarded to the Board for consideration.  In light of this occurrence, the Board finds that the February 2012 remand instructions were substantially complied with as the AMC attempted to obtain the identified records.  See, e.g., D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008) (holding that not strict, but substantial compliance with the terms of a Board's engagement letter is required) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (substantial compliance as applied to remand instructions).)

Additionally, the Veteran has been afforded multiple VA audiological examinations and medical opinions in connection with his claim, the reports of which are of record.  The combined information in the examination and opinion reports provides sufficient evidence by which to decide the claim, particularly regarding the origin of the Veteran's bilateral hearing loss and the possible relationship between the disability and his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Furthermore, the Veteran was afforded a hearing before the RO in March 2003 and before the Board in March 2006, the transcripts of which are also of record.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran asserts that he has bilateral hearing loss as a result of his military service.  Through submitted statements and hearing testimony, he has stated that his hearing loss is due to exposure to ship and aircraft noise, including while in the Merchant Marine, and/or due to tympanic scarring from multiple infections of tonsillitis.  The Veteran maintains that, even if a portion of his hearing loss is due to aging, at least some of the hearing loss is due to his service in the military.  Therefore, he contends that service connection is warranted for bilateral hearing loss.

Although there is no official documentation of the Veteran's exposure to loud noise during military service, the Veteran's DD-214 shows that he was awarded the Merchant Marine Combat Ribbon during his period of service in the Merchant Marine, which is reflective of participation in combat with the enemy.  The laws and regulations provide that service in the American Merchant Marine in Oceangoing Service during World War II, specifically any time from December 7, 1941, to August 15, 1945, is creditable active military service.  See 38 U.S.C.A. § 106 (West 2002); 38 C.F.R. § 3.7(x)(15) (2011).  The Veteran has such service from May 1942 to July 1942.  Exposure to loud noise is consistent with the circumstances, conditions, and hardships of the Veteran's service.  Thus, the Board finds that the Veteran was likely exposed to loud noise during military service as he has stated.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran's available service treatment records do not reference complaints of or a diagnosis of hearing loss.  Each hearing test was normal although no audiometric testing was provided.  The records do show that the Veteran had chronic tonsillitis in October 1943 and November 1943, and that he underwent a tonsillectomy at that time.  Thus, although hearing loss is not expressly noted, an in-service injury, disease, or event is established-specifically, in-service exposure to loud noise and treatment for tonsillitis.

The earliest available post-service medical evidence pertaining to hearing loss is a January 2002 VA audiological examination.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Audiometric testing revealed that the Veteran had hearing impairment for VA purposes.  See 38 C.F.R. § 3.385.  Subsequent VA audiological examination also shows that the Veteran has hearing impairment for VA purposes.  As the current disability element of the claim is established by the evidence, the salient question becomes whether the Veteran's current bilateral hearing loss is related to his military service.

In May 2008, a VA audiologist addressed the matter after conducting an examination.  The examiner reviewed the claims file and noted an accurate medical history, including the in-service noise exposure and problems with recurring tonsillitis.  The examiner noted that there is no complaint of hearing loss in the service records and that the Veteran completed a medical residency in 1958 without hearing aids.  The examiner stated that it is unlikely that the hearing loss existed at the time of the residency.  It was also noted that the Veteran's hearing results were significantly worse than the results from the January 2002 VA examination.  In light of the configuration, severity, extent, and progression of the hearing loss, the examiner gave the opinion that the Veteran's hearing loss is less likely as not related to in-service disease, injury, or noise exposure ending in 1954.

In January 2011, the Veteran underwent additional VA examination in connection with the claim.  The examination was conducted by the same audiologist who conducted the May 2008 VA examination, but the January 2011 report was also signed by a VA physician.  The claims file was again reviewed and an accurate medical history was noted.  The examiner noted the results of audiometric testing and stated that the Veteran's hearing loss is not consistent with noise-induced hearing loss caused by military service that ended in 1954.  According to the examiner, this was based on the extent, configuration, and progression of the hearing loss and the fact that a typical course of noise-induced damage is worst immediately following exposure that resolves in 24 to 72 hours.  The examiner stated that the hearing loss may improve with time away from noise, not worsen over time in the absence of noise.  Thus, the examiner opined that the Veteran's hearing loss is less likely as not caused by noise exposure during military service.  In August 2011, the same VA audiologist provided a similar opinion.

A VA physician, Dr. J.P., conducted a physical examination in August 2011.  Dr. J.P. provided diagnoses of left tympanic membrane scarring from ear infection/trauma while on active duty, and hearing loss and tinnitus.  Dr. J.P. gave the opinion that the Veteran's hearing condition is as likely as not due to military noise exposure and ear infections occurring while on active duty.  Although Dr. J.P. reviewed the claims file, he did not set forth a detailed medical history or any explanation for the opinion provided.

Subsequently, in a September 2011 addendum to the August 2011 report and in a September 2011 email, Dr. J.P. indicated that he did in fact agree with the VA audiologist's opinion that the Veteran's hearing loss is not likely related to military noise exposure for the rationale set forth by the audiologist's explanation.  Dr. J.P. also stated that the Veteran's in-service infections are not likely to have caused his hearing loss because the Veteran had no signs of lateralizing hearing loss.

The Board finds the opinions provided by the VA audiologist in May 2008, January 2011, and August 2011, along with Dr. J.P.'s September 2011 opinions to be probative of the salient question as to whether the Veteran's bilateral hearing loss is attributable to his active military service.  The opinions are persuasive as to why the hearing loss is less likely as not the result of the in-service noise exposure or the in-service infections.  This is so because the examiners, particularly the audiologist, reviewed the evidence in the claims file, noted an accurate medical history, considered the Veteran's contentions, and provided an explanation of the opinions that finds support in the record.

In this regard, the VA examiners considered the theory of a relationship between the hearing loss and noise exposure, but it was explained that the Veteran's hearing loss was not consistent with noise-induced hearing loss based on the configuration, severity, extent, and progression of the hearing loss.  Additionally, the in-service infections are not likely to have caused the Veteran's hearing loss because there were no signs of lateralizing hearing loss.  Although Dr. J.P. initially provided a positive link between the hearing loss and military service, the opinion was devoid of explanation.  Upon reconsideration, Dr. J.P. provided an explanation regarding the infections and agreed with the VA audiologist's explanation regarding noise exposure.  Ultimately, the Veteran's theories were considered but they were not endorsed by the examiner's medical opinions.

The Board notes that the Veteran is competent to report factual matters of which she had first hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report experiencing difficulty hearing.  See Barr, 21 Vet. App. at 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of her personal knowledge; such knowledge comes to a witness through use of her senses-that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced problems with his hearing.

Although the Veteran is competent to report experiencing difficulty hearing, he has not indicated that his hearing loss actually began during service.  At his March 2006 Board hearing, he stated that the hearing loss probably started 15 to 20 years earlier-or approximately in the 1980's.  He also referenced problems even further back in the 1960's, but that time period is still after his service.  Thus, even based on the Veteran's own statements, there exists no continuity of symptoms of hearing loss since service.

Significantly, the evidence suggests that the Veteran possesses medical expertise as he had a career as a physician and general surgeon until he retired in 1978.  Thus, he is not simply a lay person when discussing medical questions.  Cf. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Jandreau, 492 F.3d at 1377, n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer.").  Nevertheless, the Veteran does not appear to have had a specialty pertaining to the ear, hearing loss, or audiology.  More importantly, he has not provided any type of explanation for his theories relating his hearing loss to his military service.  The VA examiners' multiple opinions contained a medical explanation as to why they did not link his hearing loss to service.  Thus, their opinions have greater evidentiary weight compared to the Veteran's opinion, which, although competent because he was a physician is not persuasive because it lacked supporting rationale.

In consideration of the evidence of record, the Board finds that the Veteran's bilateral hearing loss did not have its clinical onset during, nor is related to, his active military service.  In view of this finding, the Board concludes that service connection is not warranted for bilateral hearing loss on a direct basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective evidence that sensorineural hearing loss manifested to a compensable degree within one year of the Veteran's separation from military service.  As noted previously, a diagnosis of hearing loss is first documented many years after service.  Even though the Veteran complains of a history of earlier hearing loss, his hearing testimony indicates the onset was in the 1980's or, at the least no earlier than the 1960's.  Moreover, the VA audiologist indicated that the Veteran likely did not have hearing loss during his residency from 1954 to 1958.  Thus, the evidence does not suggest that the Veteran had sensorineural hearing loss to a compensable degree as early as March 4, 1955-one year after separation from service.  Thus, service connection is not warranted for bilateral hearing loss on a presumptive basis pertaining to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In reaching the conclusion that this claim must be denied, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


